SUPPLEMENT Dated April 26, 2012 To the Contract Prospectus dated April 28, 2008, as amended ING Marathon Plus (IICA) Issued By ING Life Insurance and Annuity Company Through its Variable Annuity Account I This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-531-4547. IMPORTANT INFORMATION REGARDING FUND CHANGES Effective April 30, 2012: • ING Baron Small Cap Growth Portfolio will change its name to ING Baron Growth Portfolio; and • ING American Funds Growth Portfolio and ING Artio Foreign Portfolio are closed to new investments. NOTICE OF AND IMPORTANT INFORMATION REGARDING AN UPCOMING FUND REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the ING American Funds Growth Portfolio or the ING Artio Foreign Portfolio. On January 12, 2012, the Board of Trustees of ING Investors Trust approved a proposal to reorganize the following “Merging Portfolios” with and into the following “Surviving Portfolios”: Merging Portfolios Surviving Portfolios ING American Funds Growth Portfolio ING Large Cap Growth Portfolio (Class I) ING Artio Foreign Portfolio (Class S) ING Templeton Foreign Equity Portfolio (Class I) Subject to shareholder approval, each reorganization is expected to take place on or about July 21, 2012 (the “Reorganization Date”), resulting in a shareholder of a given Merging Portfolio becoming a shareholder of the corresponding Surviving Portfolio. Each shareholder will thereafter hold shares of the Surviving Portfolio having equal aggregate value as shares of the Merging Portfolio, and the Merging Portfolios will no longer be available under the contract. Prior to the Reorganization Date, you may reallocate your contract value in the Merging Portfolio to another investment portfolio currently available under the contract. This reallocation will neither count as a transfer for purposes of our Excessive Trading Policy nor be subject to a transfer charge under the contract. Contract value remaining in the Merging Portfolio on the Reorganization Date will be placed in the Surviving Portfolio. You may provide alternative instructions by calling our Customer Service Center at the number above. IICA Marathon Plus - MARP 1 of 8 4/29/2011 IMPORTANT INFORMATION REGARDING THE COMPANY Effective April 30, 2012 , the following updates and replaces the entire section titled “Regulatory Matters” with the exception of the “Product Regulation” paragraph in the Contract Prospectus: As with many financial services companies, the Company and its affiliates periodically receive informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with examinations, inquiries, investigations and audits of the products and practices of the Company or the financial services industry. These currently include an inquiry regarding the Company’s policy for correcting errors made in processing trades for ERISA plans or plan participants. Some of these investigations, examinations, audits and inquiries could result in regulatory action against the Company. The potential outcome of the investigations, examinations, audits, inquiries and any such regulatory action is difficult to predict but could subject the Company to adverse consequences, including, but not limited to, additional payments to plans or participants, disgorgement, settlement payments, penalties, fines, and other financial liability and changes to the Company’s policies and procedures, the financial impact of which cannot be estimated at this time, but management does not believe will have a material adverse effect on the Company’s financial position or results of operations. It is the practice of the Company and its affiliates to cooperate fully in these matters. IMPORTANT INFORMATION ABOUT THE FUNDS AVAILABLE THROUGH THE CONTRACTS Effective April 30, 2012 , the following chart lists the variable investment options that are available through the contracts. Some investment options may be unavailable through certain contracts or plans, or in some states. The investment results of the following mutual funds (funds) are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges, and expenses of the funds carefully before investing. Please refer to the fund prospectuses for additional information. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. Fund prospectuses may be obtained free of charge by contacting our Customer Service Center at 1-800-531-4547 or by accessing the SEC’s website or by contacting the SEC Public Reference Branch. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund's summary prospectus. Certain funds offered under the contracts have investment objectives and policies similar to other funds managed by the fund’s investment adviser. The investment results of a fund may be higher or lower than those of other funds managed by the same adviser. There is no assurance and no representation is made that the investment results of any fund will be comparable to those of another fund managed by the same investment adviser. Fund Name and Investment Adviser/Subadviser Investment Objective Calvert VP SRI Balanced Portfolio A non-diversified portfolio that seeks to achieve a competitive total return through an actively managed Investment Adviser: Calvert Investment portfolio of stocks, bonds and money market Management, Inc. instruments which offer income and capital growth Investment Subadvisers: (equity portion of opportunity and which satisfy the investment and social Portfolio): New Amsterdam Partners LLC manages criteria, including financial, sustainability and social the equity portion of the Portfolio; Calvert Investment responsibility factors. Management Company, Inc., manages the fixed- income portion of the Portfolio and handles allocation of assets and Portfolio Managers for the Portfolio. MARP-11A 2 of 8 April, 2012 Fund Name and Investment Adviser/Subadviser Investment Objective Fidelity ® VIP Contrafund ® Portfolio (Class I) Seeks long-term capital appreciation. Investment Adviser: Fidelity Management & Research Company (“FMR”) Investment Subadvisers: FMR Co. (“FMRC”) and other investment advisers Fidelity ® VIP Equity-Income Portfolio (Class I) Seeks reasonable income. Also considers the potential for capital appreciation. Seeks to achieve a yield which Investment Adviser: Fidelity Management & exceeds the composite yield on the securities Research Company (“FMR”) comprising the S&P ® Index. Investment Subadvisers: FMRC and other investment advisers Fidelity ® VIP Index 500 Portfolio (Class I) Seeks investment results that correspond to the total return of common stocks publicly traded in the United Investment Adviser: Fidelity Management & States, as represented by the S&P 500 ® Index. Research Company (“FMR”) Investment Subadviser: Geode Capital Management, LLC (“Geode”) and FMRC ING American Funds Asset Allocation Portfolio* Seeks high total return (including income and capital gains) consistent with preservation of capital over the Investment Adviser: ING Investments, LLC long term. Investment Adviser to the Master Funds: Capital Research and Management Company SM ING American Funds Growth Portfolio* Seeks to provide you with growth of capital. Investment Adviser: ING Investments, LLC Investment Adviser to Master Funds: Capital Research and Management Company SM ING American Funds International Portfolio* Seeks to provide you with long-term growth of capital. Investment Adviser: ING Investments, LLC Investment Adviser to Master Funds: Capital Research and Management Company SM ING American Funds World Allocation Portfolio* Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: Asset Allocation Committee ING Artio Foreign Portfolio (Class S) Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Artio Global Management, LLC ING Balanced Portfolio (Class I) Seeks total return consisting of capital appreciation (both realized and unrealized) and current income; the Investment Adviser: ING Investments, LLC secondary investment objective is long-term capital Investment Subadviser: ING Investment appreciation. Management Co. LLC ING Baron Growth Portfolio (Class S) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: BAMCO, Inc. MARP-11A 3 of 8 April, 2012 Fund Name and Investment Adviser/Subadviser Investment Objective ING BlackRock Inflation Protected Bond Portfolio A non-diversified Portfolio that seeks to maximize real (Class S) return, consistent with preservation of real capital and prudent investment management. Investment Adviser: Directed Services LLC Investment Subadviser: BlackRock Financial Management Inc. ING BlackRock Large Cap Growth Portfolio Seeks long-term growth of capital. (Class I) Investment Adviser: Directed Services LLC Investment Subadviser: BlackRock Investment Management, LLC ING BlackRock Science and Technology Seeks long-term capital appreciation. Opportunities Portfolio (Class I) Investment Adviser: ING Investments, LLC Investment Subadviser: BlackRock Advisors, LLC ING FMR SM Diversified Mid Cap Portfolio Seeks long-term growth of capital. (Class I)** Investment Adviser: Directed Services LLC Investment Subadviser: Fidelity Management & Research Company **FMR SM is a service mark of Fidelity Management & Research Company ING Franklin Income Portfolio (Class S) Seeks to maximize income while maintaining prospects for capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Franklin Advisers, Inc. ING Franklin Mutual Shares Portfolio (Class S) Seeks capital appreciation and secondarily, income. Investment Adviser: Directed Services LLC Subadviser: Franklin Advisers, Inc. ING Franklin Templeton Founding Strategy Seeks capital appreciation and secondarily, income. Portfolio (Class S)* Investment Adviser: Directed Services LLC ING Global Bond Portfolio (Class I) Seeks to maximize total return through a combination of current income and capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING Growth and Income Portfolio (Class I) Seeks to maximize total return through investments in a diversified portfolio of common stocks and securities Investment Adviser: ING Investments, LLC convertible into common stocks. It is anticipated that Investment Subadviser: ING Investment capital appreciation and investment income will both be Management Co. LLC major factors in achieving total return. ING Index Plus LargeCap Portfolio (Class I) Seeks to outperform the total return performance of the S&P 500 ® Index, while maintaining a market level of Investment Adviser: ING Investments, LLC risk. Investment Subadviser: ING Investment Management Co. LLC MARP-11A 4 of 8 April, 2012 Fund Name and Investment Adviser/Subadviser Investment Objective ING Intermediate Bond Portfolio (Class I) Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective Investment Adviser: ING Investments, LLC through investments in a diversified portfolio Investment Subadviser: ING Investment consisting primarily of debt securities. It is anticipated Management Co. LLC that capital appreciation and investment income will both be major factors in achieving total return. ING International Index Portfolio (Class I) Seeks investment results (before fees and expenses) that correspond to the total return (which includes Investment Adviser: ING Investments, LLC capital appreciation and income) of a widely accepted Investment Subadviser: ING Investment international index. Management Co. LLC ING Invesco Van Kampen Equity and Income Seeks total return, consisting of long-term capital Portfolio (Class I) appreciation and current income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING JPMorgan Emerging Markets Equity Portfolio Seeks capital appreciation. (Class I) Investment Adviser: Directed Services LLC Investment Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Equity Portfolio Seeks capital growth over the long term. (Class I) Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING Large Cap Growth Portfolio (Class I) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING Large Cap Value Portfolio (Class S) Seeks long-term growth of capital and current income. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Marsico Growth Portfolio (Class S) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Marsico Capital Management, LLC ING MFS Total Return Portfolio (Class I) Seeks above-average income (compared to a portfolio entirely invested in equity securities) consistent with Investment Adviser: Directed Services LLC the prudent employment of capital and secondarily, Investment Subadviser: Massachusetts Financial seeks reasonable opportunity for growth of capital and Services Company income. ING MidCap Opportunities Portfolio (Class S) Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC MARP-11A 5 of 8 April, 2012 Fund Name and Investment Adviser/Subadviser Investment Objective ING Money Market Portfolio (Class I)*** Seeks to provide high current return, consistent with preservation of capital and liquidity, through Investment Adviser: ING Investments, LLC investment in high-quality money market investments Investment Subadviser: ING Investment while maintaining a stable share price of $1.00. Management Co. LLC *** There is no guarantee that the ING Money Market Portfolio subaccount will have a positive or level return. ING Oppenheimer Global Portfolio (Class I) Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: OppenheimerFunds, Inc. ING PIMCO High Yield Portfolio (Class S) Seeks maximum total return, consistent with preservation of capital and prudent investment Investment Adviser: Directed Services LLC management. Investment Subadviser: Pacific Investment Management Company LLC ING PIMCO Total Return Bond Portfolio (Class S) Seeks maximum total return, consistent with preservation of capital and prudent investment Investment Adviser: Directed Services LLC management. Investment Subadviser: Pacific Investment Management Company LLC (PIMCO) ING Pioneer High Yield Portfolio (Class I) Seeks to maximize total return through income and capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Pioneer Investment Management, Inc. ING Retirement Conservative Portfolio Seeks a high level of total return (consisting of capital (Class ADV)* appreciation and income) consistent with a conservative level of risk relative to the other ING Investment Adviser: Directed Services LLC Retirement Portfolios. Investment Subadviser: Asset Allocation Committee ING Retirement Growth Portfolio (Class ADV)* Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk Investment Adviser: Directed Services LLC that can be expected to be greater than that of the ING Subadviser: Asset Allocation Committee Retirement Moderate Growth Portfolio. ING Retirement Moderate Portfolio (Class ADV)* Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk Investment Adviser: Directed Services LLC that can be expected to be greater than that of ING Subadviser: Asset Allocation Committee Retirement Conservative Portfolio but less than that of ING Retirement Moderate Growth Portfolio. ING Retirement Moderate Growth Portfolio Seeks a high level of total return (consisting of capital (Class ADV)* appreciation and income) consistent with a level of risk that can be expected to be greater than that of ING Investment Adviser: Directed Services LLC Retirement Moderate Portfolio but less than that of Subadviser: Asset Allocation Committee ING Retirement Growth Portfolio. ING Russell TM Large Cap Growth Index Portfolio A non-diversified Portfolio that seeks investment (Class I) results (before fees and expenses) that correspond to the total return (which includes capital appreciation and Investment Adviser: ING Investments, LLC income) of the Russell Top 200 ® Growth Index. Investment Subadviser: ING Investment Management Co. LLC MARP-11A 6 of 8 April, 2012 Fund Name and Investment Adviser/Subadviser Investment Objective ING Russell TM Large Cap Index Portfolio (Class I) Seeks investment results (before fees and expenses) that correspond to the total return (which includes Investment Adviser: ING Investments, LLC capital appreciation and income) of the Russell Top Investment Subadviser: ING Investment 200 ® Index. Management Co. LLC ING Russell TM Large Cap Value Index Portfolio A non-diversified Portfolio that seeks investment (Class S) results (before fees and expenses) that correspond to the total return (which includes capital appreciation and Investment Adviser: ING Investments, LLC income) of the Russell Top 200 ® Value Index. Investment Subadviser: ING Investment Management Co. LLC ING Small Company Portfolio (Class I) Seeks growth of capital primarily through investment in a diversified portfolio of common stocks of Investment Adviser: ING Investments, LLC companies with smaller market capitalizations. Investment Subadviser: ING Investment Management Co. LLC ING SmallCap Opportunities Portfolio (Class S) Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Strategic Allocation Conservative Portfolio Seeks to provide total return (i.e., income and capital (Class I)* growth, both realized and unrealized) consistent with preservation of capital. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Strategic Allocation Growth Portfolio (Class I)* Seeks to provide capital appreciation. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Strategic Allocation Moderate Portfolio Seeks to provide total return (i.e., income and capital (Class I)* appreciation, both realized and unrealized). Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Templeton Foreign Equity Portfolio (Class I) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: Templeton Investment Counsel, LLC ING Thornburg Value Portfolio (Class I) Seeks long-term capital appreciation, and secondarily current income. Investment Adviser: Directed Services LLC Investment Subadviser: Thornburg Investment Management, Inc. ING T. Rowe Price Capital Appreciation Portfolio Seeks, over the long-term, a high total investment (Class S) return, consistent with the preservation of capital and with prudent investment risk. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. MARP-11A 7 of 8 April, 2012 Fund Name and Investment Adviser/Subadviser Investment Objective ING T. Rowe Price Diversified Mid Cap Growth Seeks long-term capital appreciation. Portfolio (Class I) Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Growth Equity Portfolio (Class I) Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING UBS U.S. Large Cap Equity Portfolio (Class I) Seeks long-term growth of capital and future income. Investment Adviser: Directed Services LLC Investment Subadviser: UBS Global Asset Management (Americas) Inc. * These investment portfolios are offered in a “Master-Feeder” or “Fund of Funds.” These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. MARP-11A 8 of 8 April, 2012
